

115 HR 1089 IH: Keeping Our Manufacturers from Being Unfairly taxed while Championing Health Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1089IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Polis (for himself, Mr. Tipton, Mr. Blumenauer, and Mr. Walden) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to ensure that kombucha is exempt from any excise taxes
			 and regulations imposed on alcoholic beverages.
	
 1.Short titleThis Act may be cited as the Keeping Our Manufacturers from Being Unfairly taxed while Championing Health Act or KOMBUCHA. 2.Tax-free production of kombucha (a)Exception from definition of brewerSubsection (d) of section 5052 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(d)Brewer
 (1)In generalFor purposes of this chapter, the term brewer means any person who brews beer or produces beer for sale. (2)ExceptionThe term brewer shall not include any person who—
 (A)produces only beer exempt from tax under subsection (e) of section 5053, or (B)produces only kombucha exempt from tax under subsection (i) of such section..
 (b)Exemption from taxSection 5053 of the Internal Revenue Code of 1986 is amended— (1)by redesignating subsection (i) as subsection (j), and
 (2)by inserting after subsection (h) the following new subsection:  (i)Production of kombucha (1)In generalSubject to regulation prescribed by the Secretary, any person may, without payment of tax, produce kombucha for consumption or sale.
 (2)DefinitionFor purposes of this chapter, the term kombucha means a beverage which— (A)is fermented solely by a symbiotic culture of bacteria and yeast,
 (B)contains not more than 1.25 percent of alcohol by volume, (C)is sold or offered for sale as kombucha, and
 (D)is derived from— (i)sugar, malt or malt substitute, tea, or coffee, and
 (ii)not more than 20 percent other wholesome ingredients.. 